Shughart, P. J.,
The complaint in the above action was served outside the Commonwealth by registered mail, pursuant to Pennsylvania Rule of Civil Procedure 1124(a) (3) (b). No testimony was offered at the hearing as to whether or not the signature on the return receipt card was that of defendant, as is required: Shomper v. Shomper, 7 Cumb. 174; Peters v. Peters, 12 D. & C. 2d 373; Godsey v. Godsey, 8 Cumb. 99; Mickley v. Mickley, 6 Adams 26; Kent v. Kent, 31 Lehigh 413. Since this deficiency can be corrected, the matter will be returned to the master for further testimony.
Order of Court
And now, July 14,1966, the above matter is referred back to the master hereinbefore appointed for the purposes outlined in the foregoing opinion.